DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 4/23/2020.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2020, 4/7/2021, and 1/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  this claim appears to be grammatically deficient.  Perhaps the word “is” is missing in the second line before the word “in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 18 both recite the limitation "the at least one second cooling passage" in two instances, once with reference to first column of networks and a second time with reference to a second column of networks.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which cooling passage is being referenced.  For sake of examination, the examiner assumed that the cooling passage network referenced with respect to the first column of radially positioned networks was intended to recite “at least one first cooling passage network”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaFleur in US Patent 6254334 (“LaFleur”).
Regarding claim 1, LaFleur discloses a gas turbine engine article (title) comprising: 	an article wall having an inner portion (cooling passages 58; Fig. 4) at least partially defining a cavity and an outer portion (the outer skin of the airfoil seen in Fig. 4); 	a plurality of first cooling passage networks 26 each define first dimensions and are embedded 
Regarding claim 2, LaFleur discloses the article of claim 1, wherein the first column of radially positioned networks is an upstream most column of networks in the article and the second column of radially positioned networks is an aft most column of networks in the article (see Fig. 3 of LaFleur; here, despite the presence of three columns of equivalent networks, the upstream and downstream most network columns are being mapped to the networks claimed by Applicant).
Regarding claim 3, LaFleur discloses the article of claim 1, wherein the at least one cooling hole is located downstream of a leading edge of the article wall (see Fig. 3 and 4; cooling circuits are located downstream of the leading edge of the airfoil) and at least partially axially aligned with a first mid-span wall located radially between networks in the first column of radially positioned networks (see the walls between adjacent circuits 26 in Fig. 3; the walls between circuits have the same axial position as the hole outlets at the aft end of the circuits/networks 26).
Regarding claim 4, LaFleur discloses the article of claim 1, wherein the first column of radially positioned networks includes only the first cooling passage networks and the second column of radially 
Regarding claim 5, LaFleur discloses the article of claim 1, wherein the first column of radially positioned networks and the second column of radially positioned networks each include at least one of the first cooling passage networks and at least one of the second cooling passage networks (simply - each column of networks of LaFleur have cooling passage networks; the way this claim is written is notably broad and interpreted to simply recite that the columns of networks include cooling passages).
Regarding claim 6, LaFleur discloses the article of claim 5, wherein the at least one first cooling passage network in the first column of radially positioned networks in a non-overlapping radial orientation relative to the at least one second cooling passage network in the second column of radially positioned networks (see Fig. 5; the cooling passage 26 in the upstream most column near the leading edge and the cooling passage 26 in the aft-most column of passages that is near the radially outer end of the blade have no radially overlapping orientation).
Regarding claim 7, LaFleur discloses the article of claim 1, wherein the plurality of first cooling passage networks (upstream column of passages 26 seen in Fig. 3 and 4) each have at least one inlet orifice 56 (Fig. 4 and 5) through the inner portion of the article outer wall to receive cooling air from the cavity, a plurality of sub-passages (between features 42) that extend axially from the at least one inlet orifice, and at least one outlet orifice 32 through the outer portion of the article wall.
Regarding claim 8, 
Regarding claim 9, LaFleur discloses the article of claim 1, wherein the first column of radially positioned networks include at least one first mid-span wall located between adjacent networks and radially offset from the at least one second mid-span wall and radially aligned with at least one outlet orifice in the second column of radially positioned networks (see Fig. 5; the equivalent midspan walls are the axially extending walls between adjacent networks 26).
Regarding claim 10, LaFleur discloses the article of claim 9, wherein the article includes an airfoil section (Fig. 3 and 4) with the at least one first mid-span wall and the at least one second mid-span wall free of cooling passages (here, as the structure equated to the mid-span walls is simply the wall between adjacent cooling passages, these portions may be said to “be free of cooling passages” as they themselves are structures that separate cooling passages).
Regarding claim 11, LaFleur discloses the article of claim 1, wherein the first dimensions include a radial dimension that is less than a radial dimension of the second dimensions (see column 4 starting at line 47; as Applicant has not specifically defined exactly what structure constitutes the claimed radial dimension, cross-sectional area of the circuits of LaFleur (or pedestal width) may be equated to the claimed dimensions; as LaFleur discloses progressively decreasing circuit cross-section, LaFleur is considered to anticipate the broad language of first dimensions being less than second dimensions - for example, pedestal width within circuits becoming larger in the downstream direction, either within circuits themselves or between upstream and downstream circuits).
Regarding claim 12, LaFleur discloses a gas turbine having a compressor, a combustor, and a turbine section (as seen in Fig. 1), and all of the further limitations of claim 12 are met equivalently as above with respect to claim 1.
Regarding claims 13-20, these claims introduce no limitations beyond what has already been addressed above with respect to LaFleur.  They simply depend on claim 12 which introduces basic gas .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2018/0371941 appears to disclose all the limitations of at least claims 1 and 12.  US2019/0383147 discloses an analogous turbine cooling structure with columns of microcircuits in an airfoil skin.  US7255534 teaches staggering radial positions of gas turbine microcircuits to achieve a desired cooling effect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745